DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.	 The amendment filed June 10, 2022 has been entered. Claims 27 and 29 were amended. Claims 1-26 and 30-31 are cancelled. Claims 35-48 were newly added. Claims 27-29 and 32-48 are under consideration in this Office Action.

Withdrawn Rejections
3.	The following rejections have been withdrawn in view of applicants’ amendments: 
a) The rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Barrall et al., in view of Maglia et al; and 
b) The rejection of claims 27-34 under 35 U.S.C. 103 as being unpatentable over Barrall et al., in view of Maglia et al; and
c) The rejection of claim 1 on the grounds of nonstatutory double patenting as being unpatentable over claims 1 and 3-5 of U.S. Patent No. 10,227,645.


Allowable Subject Matter
4.	Claims 27-29 and 32-48 are allowed. The art does not teach or fairly suggest an apparatus for sequencing a target nucleotide sequence, comprising: a chip, the chip comprising a plurality of sensing electrodes and a membrane that is disposed adjacent to or in proximity to the sensing electrodes; a heptameric nanopore assembly that is disposed within the membrane of the chip, wherein (i) at least one monomer of the heptameric nanopore assembly comprises the an -hemolysin (-HL) variant and wherein (ii) at least one of the monomers of the heptameric nanopore assembly is attached to a polymerase; a plurality of negatively charged tagged nucleotides; and
a target nucleic acid sequence, wherein the o-HL variant comprises a substitution corresponding to position 17 of SEQ ID NO: 3.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571) 272-0859. The examiner can normally be reached Monday thru Thursday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571 -272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645